Exhibit 10.9

AMENDMENT

This Amendment (“Amendment”) entered into October 9, 2006, by and between
Infologix, Inc., a Delaware corporation (“Client”) and Futura Services, Inc., a
Pennsylvania corporation (“Futura”).

W I T N E S S E T H:

WHEREAS, Client and Futura entered into a Services Agreement (“Services
Agreement”) dated 6/22/2006 but effective on the Effective Date as defined in
the Services Agreement;

WHEREAS, Client and Futura desire to amend the Services Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows.

1.             Extended Warranty Fee. For every cart subject to a Purchase Order
issued under the Services Agreement to which an extended battery warranty
(“Battery Warranty”) is sold by Client, Futura shall receive a Fee (“Battery
Warranty Fee”) of $15.00 per year for each year of such extended warranty for
each cart sold.

2.             Futura’s Obligation. Futura’s obligation with respect to any
Battery Warranty shall be limited solely to repairing the battery or replacing
any defective battery. Futura’s obligation with respect to any Battery Warranty
shall terminate upon the termination of the Services Agreement.

3.             Client’s Obligation. Client’s obligation with respect to any
Battery Warranty shall be to replenish the spare pool if it falls below required
levels to satisfy SLA, new technology rollout or acceptable turnaround time to
end users.

4.             No Consequential Damage.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AMENDMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR LOSS
OF PROFITS, INDIRECT, SPECIAL OR CONSEQUENTIAL


--------------------------------------------------------------------------------




DAMAGES ARISING OUT OF OR RELATING TO THE DELIVERABLES UNDER THIS AMENDMENT EVEN
IF ADVISED OF THE POSSIBILITY THEREOF.

5.             Impact on Minimum Purchase Order. The parties hereto agree that
any Battery Warranty Fees shall not be counted towards the Annual Minimum
Purchase.

6.             Definitions. Terms used but not defined in this Amendment shall
have the meaning set forth in the Services Agreement.

7.             Existing Agreement. This Amendment shall also amend the Existing
Agreement until the Services Agreement amended hereby becomes effective on the
Effective Date.

8.             Miscellaneous. All other provisions of the Services Agreement
shall remain in full force and effect.

INFOLOGIX, INC.

 

FUTURA SERVICES, INC.

 

 

 

 

 

 

/s/ David Gulian

 

/s/ Janet E. DeNicola

, President

 

, President

 

 

 

ATTEST [CORPORATE SEAL]

 

ATTEST [CORPORATE SEAL]

 

 

 

 

 

 

 

 

 

, Secretary

 

, Secretary

 

 


--------------------------------------------------------------------------------